DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle with a Small Track Width with Automatically Controlled Tilt Kinematics.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for claim 32 for the limitation “can be rented individually by users”.  
	Claim Objections	
Claims 2, 8, 11, and 24 are objected to because of the following informalities: 
In regards to claim 2, “the vehicle height of at least 1.30 m” should read -- the vehicle height is at least 1.30 m --.
In regards to claim 8, “the virtual axis” hasn’t been previously introduced and should read -- a virtual tilting axis --. 
In regards to claim 11 “the vehicle the actuator system” should read -- the actuator system --.
In regards to claim 11, “the spindle drive, hydraulics, pneumatics, and/or electromagnetic coils” should read -- the spindle drive, hydraulics, pneumatics, and/or the electromagnetic coils --.
In regards to claim 11, “of which wheel suspension and/or an actuator system” should read -- of which the wheel suspension and/or the actuator system --.
In regards to claim 24 “each suspension arm/chassis support is separate actuated individually” does not seem to make sense, as the word “separate” seems out of place.
Appropriate correction is required.
Claim Interpretation
In claim 11, “wherein the vehicle the actuator system sets a tilt and the actuator system comprises the spindle drive, hydraulics, pneumatics, and/or electromagnetic coils”, is only relevant to the actuator system and is not required to be taught if a wheel suspension system is taught.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 7, 22, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 3, 
In regards to claim 5, “asymmetric entry load” is not explained within the specification and it is unclear what is being claimed, resulting in the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  It is noted that Para 0011 of the specification that this capability is mentioned, however it is not expanded upon, resulting in there being a lack of support for this input parameter.  
In regards to claim 7, “a breakdown torque is generated by means of steering in an opposite direction from an upcoming trajectory, in particular in the case of cornering, such that bends to the left are introduced by means of counter steering to the right, and vice versa” is not explained within the specification and it is unclear what is being claimed, resulting in the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  A breakdown torque is known in the art of the invention to be the highest amount of torque that a motor can provide without stalling.  It is not clarified how this would work and how it is related to a means of steering in an opposite direction from an upcoming trajectory.  It is noted that Para 0012 of the specification that this capability is mentioned, however it is not expanded upon, resulting in there being a lack of support for this limitation.  
In regards to claim 22, 
In regards to claim 34, “ the vehicles allow for journeys between two different autonomous regions, wherein the vehicle is controlled manually between two autonomous regions, and a login to the central controller takes place upon reaching the further autonomous region” is not explained within the specification and it is unclear what is being claimed, resulting in the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  It is unclear how this operation would be performed and no explanation of it was found within the specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11, 13-15, 19-20, 22, 24, 28, 32, 34, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Single-track vehicle” in claims 1-5, 7-8, 11, 13-15, 19-20, 22, 24, 28, 32, 34, and 36 is used by the claim to mean “a vehicle with a track width of less than 1.2 meters” while the accepted meaning is “a vehicle that leaves behind only a single track (i.e. or one or .” The term is indefinite because the specification does not clearly redefine the term.
The term “small track width” in claim 1 is a relative term which renders the claim indefinite. The term “small track width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of the claim limitation is unclear because the word “small” leaves doubt in what the meets and bounds of the claim limitation is, as there is no standard for what is considered a “small track width”.
In regards to claims 2-5, 7-8, 11, 13-15, 19-20, 22, 24, 28, 32, 34, and 36, for the “A single-track vehicle” it is unclear if this is a different single-track vehicle as in claim 1 or a different one.  For examination purposes, the claim was interpreted as though it recited --The single-track vehicle --. 
In regards to claim 5, the phrase “a possible asymmetric entry load” is indefinite because the word “possible” implies that an asymmetric entry load is not required to be present to satisfy this condition, leading to the claim being indefinite since the subject matter is not clearly and positively claimed.  
In regards to claim 5, it is unclear what an “asymmetric entry load” is, nor is it defined in the specification, resulting in the claim being indefinite.  It is unclear if this was intended to be a person or luggage entering the vehicle, a constant asymmetrical load distribution, and entry load due to the acceleration of the vehicle, or some other means.  
In regards to claim 5, it is unclear if “wherein the tilt of the vehicle is automatically controlled, in each position, such that a resultant of all the acting forces, including gravitational force and the centrifugal force, is oriented so as to be substantially in parallel with a direction of a vertical axis of the vehicle body and of a passenger compartment within the vehicle body” is part of the last parameter or if 
In regards to claim 5, “in each position” is indefinite because it is unclear what “position” is being referred to.  It could be referring to the parameters a) – g), the seating position, the physical position of the vehicle, or other means.  For examination purposes, the claim limitation was interpreted as though the parameters is the positions.  
In regards to claim 7, claim limitation “a breakdown torque is generated by means of steering in an opposite direction from an upcoming trajectory, in particular in the case of cornering, such that bends to the left are introduced by means of counter steering to the right, and vice versa” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There was no corresponding structure within the specification was that was found that performs the function recited within the claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In regards to claim 8 and 22, “contact planes” is unclear since there is not clear definition for a “contact planes” or a “virtual tilting axis”.  The contact planes could be interpreted as the ground that the vehicle is traveling on, or another means such as where the tires are attached to the body of the vehicle or some selected planes.  The fact that “planes” is plural also draws confusion as to what is being claimed since it unclear why there would be multiple “contact planes”.  “Virtual tilting axis” could be the longitudinal center of the vehicle that the vehicle rotates about, the top of the vehicle, or some axis selected as being in between these locations.  Additionally, it is unclear how to measure the height from the virtual tilting axis to the contact planes since there is no location known for this axis and this planes.  It is highly suggested to include a drawing that explains these features (without introducing new matter), as there is no clear understanding of these limitations.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pilot control” in claim 22 is used by the claim to mean “a system that performs a closed loop control of the automatically controlled tilt kinematics” while the accepted meaning is “a form of communication between a pilot or a vehicle and a controller, such as a display” The term is indefinite because the specification does not clearly redefine the term.
In regards to claim 22, “the actuators do not work against built up transverse acceleration forces” is indefinite because it is unclear what “built up transverse acceleration forces” are nor how this system could not work against these forces.  There is no clarifying language within the specification. There is no clear interpretation for this limitation and further explanation is necessary.  
In regards to claim 34, it is unclear what would be considered “purpose suitable software” for this purpose.  It is indefinite what software would be purpose suitable and what software would not be. Additionally, “for which purpose suitable software is provided, if required” does not positively claim the limitation, as the language of “if required” implies that software is not always required, which would draw confusion as to how the claim limitation is performed, rendering the claim indefinite.  
The term “about” in claim 36 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no standard for ascertaining what value is “about 180◦”, rendering the claim indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 11, 13, 15, 19, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moulene et al. (US 20080197597; hereinafter Moulene).
In regards to claim 1, Moulene discloses of a single-track vehicle (Abstract) comprising: 
a vehicle body (Fig 1, Para 0033); 
three or four wheels providing a small track width in relation to a vehicle height (Fig 1 and 2, Abstract, Para 0052, 0026, 0053); and 
automatically controlled tilt kinematics, in which the vehicle body and the wheels tilt about a longitudinal axis of the vehicle (Para 0094, 0080, 0082, 0085, 0010, 0020-0022, Fig 4, 10, 7-8).  
In regards to claim 2, Moulene discloses of a single-track vehicle according to claim 1, wherein the track width is less than 1.2 m and/or the vehicle height of at least 1.30 m, so as to allow for people to comfortably get into the vehicle and/or to allow for a comfortable sitting position for people (Para 0053, 0110, Fig 1 and 2; wherein “so as to allow for people to comfortably get into the vehicle and/or to allow for a comfortable sitting position for people” is an intended use and has no patentable weight).
In regards to claim 3, Moulene discloses of a single-track vehicle according to claim 1, wherein the tilt kinematics is configured as vehicle stabilization, which automatically prevents tipping of the vehicle in the case of bends, in cross-wind, when people get in, and/or in the case of inclinations of the carriageway (Para 0065, 0082, 0099, Figs 9 and 10).
In regards to claim 4, Moulene discloses of a single-track vehicle according to claim 1, wherein the wheels and the vehicle body tilt by a same tilt angle, upon tilting, such that wheel planes and the 
In regards to claim 5, Moulene discloses of a single-track vehicle according to claim 1, wherein target value regulation determines a magnitude and a direction of the tilt from input parameters (Para 0084), wherein the input parameters comprise 
an upcoming bend radius (Para 0065, 0082, 0099), 
an upcoming gradient and an upcoming carriageway inclination (Para 0065, 0082, 0099), 
a vehicle speed and a vehicle mass distribution (Para 0084), 
a transverse acceleration (Para 0077, 0101-0103), 
a possible asymmetric entry load, and a decentral load distribution inside the vehicle (Para 0084, 0027, 0099), 
a cross-wind (Para 0065, 0082, 0099), and/or 
lateral impacts (Para 0014, 0034), wherein the tilt of the vehicle is automatically controlled, in each position, such that a resultant of all the acting forces, including gravitational force and the centrifugal force, is oriented so as to be substantially in parallel with a direction of a vertical axis of the vehicle body and of a passenger compartment within the vehicle body (Fig 10, Para 0016, 0018, 0099-0101).
In regards to claim 7, Moulene discloses of a single-track vehicle according to claim 1, wherein a breakdown torque is generated by means of steering in an opposite direction from an upcoming trajectory, in the case of cornering, such that bends to the left are introduced by means of counter steering to the right, and vice versa (Para 0103, Fig 10). 
In regards to claim 8, Moulene discloses of a single-track vehicle according to claim 1, wherein the automatically controlled tilt kinematics comprises steering angle actuators and tilt actuators, which 
In regards to claim 11, Moulene discloses of a single-track vehicle according to claim 1, wherein the automatically controlled tilt kinematics comprises a wheel suspension and/or an actuator system on double crossmembers, comprising linear guides having ball bearing circulation, a spindle drive, or electromagnetic coils, comprising torsion bars, or comprising trailing arms having a rotary bearing, by means of which wheel suspension and/or an actuator system the tilt of the vehicle body and the wheels about the longitudinal axis of the vehicle is made possible, wherein the vehicle the actuator system sets a tilt and the actuator system comprises the spindle drive, hydraulics, pneumatics, and/or electromagnetic coils (Para 0073, 0075, 0094, 0097, 0106, Figs 3-4 and 7-8).
In regards to claim 13, Moulene discloses of a single-track vehicle according to claim 1 the automatically controlled tilt kinematics comprises a 4-wheel suspension and/or a 4-wheel hub drive, such that travel of the vehicle in both directions is possible, without restriction (Para 0015, 0025, 0073, 0078, 0107; wherein “such that travel of the vehicle in both directions is possible, without restriction” is an intended use and has no patentable weight).
In regards to claim 15, Moulene discloses of a single-track vehicle according to claim 1, wherein the automatically controlled tilt kinematics comprises a tilt actuator system configured as electric spindle actuators or having an electric geared motor (Para 0106, 0094, 0075, Figs 7-8).
In regards to claim 19, 
In regards to claim 22, Moulene discloses of a single-track vehicle according to claim 1, further comprising a pilot control, wherein: 
the automatically controlled tilt kinematics comprises actuators and is configured to locate a virtual axis of rotation in and on a center of the carriageway, or above tire contact planes (Fig 7-10, Para 0101, claim 12); 
and the pilot control performs leading closed-loop control of the automatically controlled tilt kinematics, such that the actuators do not work against built up transverse acceleration forces (Para 0077, 0101-0103, claim 18, Figs 7-10).
In regards to claim 24, Moulene discloses of a single-track vehicle according to claim 1, wherein: 
the automatically controlled tilt kinematics comprises individual actuators of a chassis support and/or suspension arm (Para 0106, 0094, 0080, 0082, 0085, 0010, 0020-0022, Fig 4, 10, 7-8); and 
each suspension arm/chassis support is separate actuated individually, by a separate actuator in each case, wherein a longitudinal tilt of the vehicle is also controlled by the individual actuation of the chassis support and/or suspension arm (Para 0106, 0094, 0080, 0082, 0085, 0010, 0020-0022, Fig 4, 10, 7-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulene in view of Ferren (US 20180011485).
In regards to claim 14, Moulene discloses of a single-track vehicle according to claim 1.  
However, Moulene does not specifically disclose that the vehicle is configured as a fully self-driving vehicle.
Ferren, in the same field of endeavor, teaches that the vehicle is configured as a fully self-driving vehicle (Para 0028, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a single-track vehicle according to claim 1, as taught by Moulene, to include the vehicle is configured as a fully self-driving vehicle, as taught by Ferren, in order to reduce the engagement and effort required of the driver (Ferren Para 0028).
In regards to claim 28, Moulene discloses of a single-track vehicle according to claim 1.  

Ferren, in the same field of endeavor, teaches a manual controller wherein the vehicle optionally is manually controlled, or is connected to a central controller of an autonomous region, such that the vehicle is controlled autonomously and by the central controller, in the autonomous region (Para 0028, 0036, 0040, 0033, 0057-0058, Fig 2 and 6, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a single-track vehicle according to claim 1, as taught by Moulene, to include a manual controller wherein the vehicle optionally is manually controlled, or is connected to a central controller of an autonomous region, such that the vehicle is controlled autonomously and by the central controller, in the autonomous region, as taught by Ferren, in order to reduce the engagement and effort required of the driver (Ferren Para 0028).
Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulene in view of Ferren further in view of Abhyanker (US 20140136414).
In regards to claim 32, Moulene discloses of a single-track vehicle according to claim 1.  
However, Moulene does not specifically disclose a manual controller and systems for autonomous driving in an autonomous region, wherein the vehicle is part of a vehicle fleet, wherein the vehicles can be driven both autonomously and manually, and can be rented individually by users, wherein the systems for autonomous driving in the autonomous region is used outside the autonomous region as driver assistance systems.
Ferren, in the same field of endeavor, teaches the vehicle is part of a vehicle fleet, wherein the vehicles can be driven both autonomously and manually, and …, wherein the systems for autonomous 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a single-track vehicle according to claim 1, as taught by Moulene, to include have the vehicle is part of a vehicle fleet, wherein the vehicles can be driven both autonomously and manually, and wherein the systems for autonomous driving in the autonomous region is used outside the autonomous region as driver assistance systems, as taught by Ferren, in order to reduce the engagement and effort required of the driver (Ferren Para 0028).

However, Ferren does not specifically teach of the vehicles can be rented individually by users.
Abhyanker, in the same field of endeavor, teaches of the vehicles can be rented individually by users (Para 0436, 0502, 0505, 0656). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a single-track vehicle wherein the vehicles can be driven both autonomously and manually, as taught by Moulene in view of Ferren, to include the vehicles can be rented individually by users, as taught by Abhyanker, in order to allow other people to rent the vehicle to drive or complete errands (Abhyanker Para 0656).
In regards to claim 34, Moulene in view of Ferren further in view of Abhyanker teaches of a single-track vehicle according to claim 32, wherein the vehicles allow for journeys between two different autonomous regions, wherein the vehicle is controlled manually between two autonomous regions, and a login to the central controller takes place upon reaching the further autonomous region, for which purpose suitable software is provided, if required (Ferren Para 0040-0041, 0028, 0036, 0039, 0040, 0033, 0057-0058, Fig 2 and 6, Abstract).
. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulene in view of Grajkowski et al. (US 20110301825; hereinafter Grajkowski).
In regards to claim 20, Moulene discloses of a single-track vehicle according to claim 1.
However, Moulene does not specifically disclose of a speed limiter controlled by means of GPS signals or signals from other external transmitters wherein the speed limiter prevents critical apex speeds from being exceeded.
Grajkowski, in the same field of endeavor, teaches of a speed limiter controlled by means of GPS signals or signals from other external transmitters wherein the speed limiter prevents critical apex speeds from being exceeded (Para 0052-0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a single-track vehicle according to claim 1, as taught by Moulene, to include a speed limiter controlled by means of GPS signals or signals from other external transmitters wherein the speed limiter prevents critical apex speeds from being exceeded, as taught by Grajkowski, in order to set maximum speeds in each defined bounded area (Grajkowski Para 0054).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulene in view of Park (US 20180334062).
In regards to claim 36, Moulene discloses of a single-track vehicle according to claim 1.
However, Moulene does not specifically discloses of a front seat, wherein the front seat is mounted so as to be rotatable about 180◦, such that a face-to-face position of seats can be set.
Park, in the same field of endeavor, teaches of the front seat is mounted so as to be rotatable about 180◦, such that a face-to-face position of seats can be set (Para 0088-0090, Fig 12).
◦, such that a face-to-face position of seats can be set, as taught by Park, in order to allow the driver to be in a meeting or sleeping mode (Park Para 0088-0090).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugioka (US 20210031857) discloses of a vehicle that oscillates to allow the vehicle to tilt and control the attitude of the vehicle.
Gale (US 20140312580) discloses of a vehicle with hydraulic cylinders to allow the vehicle to tilt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663